      Case 1:19-cv-00005-ENV-RLM Document 18 Filed 02/11/19 Page 1 of 3 PageID #: 175

                                                                                                     OSEN LLC
                                                                                                 ATTORNEYS AT LAW
                                                                                                      WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                    1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                     T.212.354.0111



                                                      February 11, 2019


        VIA ECF

        Chief Magistrate Judge Roanne L. Mann
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                   Re:      Spetner, et al. v. Palestine Investment Bank, 19-cv-005 (ENV) (RLM)

        Dear Judge Mann:

                We write on Plaintiffs’ behalf in response to the Court’s February 7, 2019 Minute Order
        and Defendant’s February 6, 2019 Letter Motion to Extend Time to Respond to the Complaint
        (“Defendant’s Motion”), ECF No. 16, in which Defendant has sought a 120-day extension to file
        its motion to dismiss the Complaint.

        Overview of the Case

                The above-captioned lawsuit was brought by American citizens killed or injured in suicide
        attacks in Israel between 2001 and 2003, and their families. Plaintiffs allege that Palestine
        Investment Bank (“PIB”), a Palestinian bank headquartered in Ramallah, knowingly aided and
        abetted the Government of Iraq (led at the time by Saddam Hussein) during that period by
        providing reward payments in U.S. dollars (ranging from $10,000 to $25,000) to the families of
        Palestinian terrorists who died while committing terrorist attacks. The Plaintiffs’ claims are
        brought under 18 U.S.C. §§ 2333(a) and 2333(d) of the Anti-Terrorism Act (“ATA”).

        The Nature of the Dispute

               Defendant’s Motion contains several material omissions. First, it neglects to inform the
        Court that defense counsel first demanded a 180-day extension, then revised that demand to a 120-
        day extension, but have flatly refused to discuss alternative dates or a briefing schedule.

                Second, it only vaguely alludes to the fact that defense counsel also represent Bank of
        Palestine in another ATA case simultaneously filed by Plaintiffs’ counsel that is also before Judge
        Vitaliano and assigned to Magistrate Judge Levy (Singer, et al. v. Bank of Palestine, 19-cv-006-
        ENV-RML).
Case 1:19-cv-00005-ENV-RLM Document 18 Filed 02/11/19 Page 2 of 3 PageID #: 176
 Hon. Roanne L. Mann
 February 11, 2019
 Page 2 of 3

        Third, Plaintiffs’ counsel offered defense counsel 45- and 60-day extensions (i.e., 66 and
 81 days since service of process) for the two defendants, in order to help stagger the briefing in
 those two cases, and invited defense counsel to propose schedules accordingly. Defense counsel
 nonetheless characterize Plaintiffs’ offered extension of time as 45 days only in their Motions filed
 on both dockets. Plaintiffs have consistently expressed a willingness to afford defense counsel
 additional time but stressed that Plaintiffs’ counsel already have a full briefing schedule in other
 cases and would need to work within certain mutually agreed parameters to stagger the briefing
 schedules. PIB and Bank of Palestine’s counsel never proposed any alternative briefing schedule.

         Fourth, despite providing a detailed mini-brief in support of its assertion that PIB was not
 properly served, Defendant’s Motion fails to advise the Court whether, if the Court grants its
 request for a 120-day extension, it still intends to raise service of process pursuant to Rule 12(h)
 or merely devoted a page of its present Motion in order to characterize its acceptance of service as
 a great concession.1

         If Defendant does not intend to move under Rule 12(h), then its Motion is merely an
 exercise in misdirection. If, however, Defendant genuinely intends to move under Rule 12(h) once
 a schedule is put into place, then PIB has provided a detailed preview of that motion and does not
 need 120 additional days to finalize its brief, nor does it have to interview bank employees in
 Ramallah or review bank records in Arabic to argue that PIB was not properly served. For that
 matter, counsel does not need to review banking records or interview bank employees for purposes
 of seeking a Rule 12(b) dismissal as a matter of law.

        In sum, if Defendant intends to contest service pursuant to Rule 12(h), we respectfully
 suggest that the Court set an expedited briefing schedule so that this issue can be resolved before
 the Court is required to expend time on the Rule 12(b) defenses that will be raised thereafter. On
 the other hand, if – notwithstanding the contents of its Motion – Defendant does not intend to
 1
           It remains unclear whether Defendant’s service of process arguments will ever be properly presented to the
 Court. However, it is worth noting certain misstatements of law in Defendant’s Motion. First, Israel, does not object
 to service of process by mail pursuant to Article 10(a) of the Hague Convention on the Service Abroad of Judicial and
 Extrajudicial Documents (“Hague Convention”), and Israeli law evidently does not prohibit such service. See Treeline
 Inv. Partners, LP v. Koren, No. 07 CIV 1964 DLC, 2007 WL 1933860, at *5 (S.D.N.Y. July 3, 2007) (“Since Israel
 has not objected to Article 10(a) of the Convention, service through international registered mail remains an acceptable
 method of serving Koren, an individual defendant who resides in Israel.”). Israel’s suggested method for serving
 entities in the Palestinian Territories, relied upon by Defendant, applies to Article 5 service, not Article 10(a) service,
 to which, as stated, it makes no objection. Second, Defendant misleadingly suggests that Rule 4(f)(2)(C)(ii) service
 must conform with Israeli service rules. Service under Rule 4(f)(2)(C)(ii) is proper so long as it is not prohibited by
 foreign law. See In re Coudert Bros. LLP, No. 16-CV-8237 (KMK), 2017 WL 1944162, at *11 (S.D.N.Y. May 10,
 2017) (“Rule 4(f)(2)(C)(ii), by contrast, does not require compliance with the service rules prescribed by the recipient
 country.”). Compare with Rule 4(f)(2)(A) (permitting service by means “prescribed by the foreign country’s law”)
 (emphasis added). As the Supreme Court instructed, the only consideration other than a country’s non-objection to
 Article 10(a) service is “otherwise-applicable law,” which refers to the law of the forum state, not the recipient state.
 Water Splash, Inc. v. Menon, 137 S. Ct. 1504, 1513 (2017) (citing Brockmeyer v. May, 383 F.3d 798, 803-04 (9th Cir.
 2004)). Because Plaintiffs complied with Rule 4(f)(2)(C)(ii)—and as shown in Treeline—such service is effective
 under both federal and New York law. Finally, Defendant’s other cases, both from courts outside this Circuit and
 predating Water Splash, are unavailing. Doe v. State of Israel, 400 F. Supp. 2d 86 (D.D.C. 2005) is governed by the
 service rules of 28 U.S.C. § 1608, not Rule 4 (and thus lacks the “unless prohibited” language), and Friedman v. Israel
 Labour Party, No. CIV.A. 96-CV-4702, 1997 WL 379181 (E.D. Pa. July 2, 1997), is no longer good law since Water
 Splash.
Case 1:19-cv-00005-ENV-RLM Document 18 Filed 02/11/19 Page 3 of 3 PageID #: 177
 Hon. Roanne L. Mann
 February 11, 2019
 Page 3 of 3

 contest service pursuant to Rule 12(h), Plaintiffs believe that a reasonable extension of time would
 be warranted for PIB’s counsel to prepare their Rule 12(b) motion.

         We submit, however, that Defendant’s counsel have not provided a legitimate basis for
 their refusal to negotiate a briefing schedule in this and the other pending ATA case against Bank
 of Palestine before Judge Vitaliano. Accordingly, we respectfully request that Your Honor confer
 with Magistrate Judge Levy in the Singer action and set briefing schedules that grant counsel for
 PIB and Bank of Palestine adequate – but not an unreasonably long – time to draft their motions
 to dismiss.



                                                      Respectfully submitted,


                                                      /s Dina Gielchinsky


 cc:    Magistrate Judge Robert M. Levy
        All counsel of record (via ECF)
